Citation Nr: 1643769	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to December 1958, from October 1981 to October 1984, and from November 1984 to March 1985.  The Veteran died in January 2010, and the Appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision and an August 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  

In October 2015, the Appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 2010, and the death certificate lists pneumonia, due to or as a consequence of Parkinson's disease, as the immediate cause of death.

2.  The probative, competent evidence weighs in favor of a finding that the Veteran's Parkinson's Disease was related to his active duty service.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).

2.  The criteria for entitlement to service-connected burial benefits have been met.  38 U.S.C.A. §§ 2307, 5107 (West 2014); 38 C.F.R. § 3.1600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision represents a complete grant of the claims decided herein, no discussion of the Board's duties to notify and assist is necessary.  

Service Connection for the Cause of the Veteran's Death

The Veteran died in January 2010, and the death certificate lists the immediate cause of death as pneumonia, due to or as a consequence of Parkinson's disease.  The Appellant asserts that the Veteran's Parkinson's disease was related to his active duty service, to include as due to exposure to pesticides in the Panama Canal Zone and the drug Thorazine.  The Board notes that the Veteran did not have any service-connected disabilities at the time of his death.

Death benefits are payable to the surviving spouse, children, and parents of a veteran who dies from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and a veteran's death.  38 C.F.R. § 3.312(c)(1).

In order to establish direct service connection for a disability, there must be: (1) competent evidence of a current disability; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the in-service disease, injury, or event and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Primarily, the Board finds that the record demonstrates that the Veteran was diagnosed with Parkinson's disease prior to his death, and that it was listed as an immediate cause of death on his death certificate.  

The Board notes that service treatment records from the Veteran's first period of service, from September 1953 to December 1958, have been found to be unavailable.  Prior to his death, however, the Veteran competently and credibly asserted that he was prescribed the drug Thorazine during this period of service, and that he was also exposed to the pesticide dichloro-diphenyl-trichloroethane (DDT) during service in Panama as part of the Darien Reconnaissance Exercise.  In that regard, the record reflects that the Veteran did serve in Panama in the 1950s.  Furthermore, the Appellant has submitted a letter from the Department of Defense (DoD) in which DoD acknowledged that DDT was extensively used in Panama during the 1950s.

Accordingly, in February 2016 the Board sought a medical opinion from a Veterans Health Administration (VHA) neurologist to determine whether the Veteran's Parkinson's disease was likely related to his exposure to Thorazine or DDT.  In April 2016, a VHA neurologist opined that, if the Veteran had exposure to Thorazine for a prolonged period, it could be stated to a degree of certainty higher than "at least as likely as not" that such exposure could have much increased the likelihood that the Veteran would develop Parkinson's disease at a later age.  The neurologist further noted that the delay between such exposure and the onset could well be decades, and that such exposure could also accelerate or materially worsen Parkinson's disease.  With regard to the DDT exposure, however, the neurologist stated that while there was a small body of literature suggesting a link between DDT exposure and Parkinson's disease, the evidence in the medical literature was not sufficient to state with certainty that this exposure was responsible for or related to the Veteran's Parkinson's disease.

Based on the evidence submitted and the opinion of the VHA neurologist, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's Parkinson's disease, which was a cause of his death, is related to exposure to Thorazine and DDT in service.  Accordingly, resolving the benefit of the doubt in the Appellant's favor, the Board finds service connection for the cause of the Veteran's death is warranted.   Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a higher amount of burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a). 

As determined above, the criteria for service connection for the cause of the Veteran's death are met.  Accordingly, service-connected burial benefits are also warranted.
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service-connected burial benefits is granted.  


REMAND

In its August 2013 administrative decision, the RO also denied the Appellant's claim for entitlement to accrued benefits.  It appears that the Appellant intended her September 2013 Notice of Disagreement regarding the issues decided above to cover the issue of entitlement to accrued benefits as well.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Appellant may be issued a Statement of the Case with respect to the issue of entitlement to accrued benefits.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case and notify the Appellant of her appellate rights with respect to the issue of entitlement to accrued benefits.  In the notice and Statement of the Case, remind the Appellant that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Appellant perfects an appeal as to the issue, return the claim to the Board for appellate review.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


